EXHIBIT 23.5 Consent of Independent Accountants We hereby consent to the use in this Amendment No. 1 to the registration statement on Form F-1 (File No. 333-166872) (the “Registration Statement”) of Seanergy Maritime Holdings Corp. of our reportdated July 20, 2010 relating to the consolidated financial statements of Maritime Capital Shipping Limited, which appears in the Registration Statement. We also consent to the reference to us under the heading “Experts” in the Registration Statement. /s/ PricewaterhouseCoopers Hong Kong July 20, 2010 SK 26
